DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-9, & 11-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yuya [JP 2018173527 A].
With regards to claims 1 & 18, Yaya discloses an image forming device that forms an image on a medium (100, printer, a so-called tandem color laser printer, Fig. 1, ¶0013-0019), comprising: a heater that heats the medium (8, thermal fixing unit having 81 & 82 fixing heaters, Fig. 1, ¶0015); a control unit that controls the heater (30, controller, Fig. 2, ¶0020); a first path (L3, Fig. 3) that receives input voltage from an external power supply (11, Fig. 3), converts the input voltage into desired voltage, and ¶0027); a second path (L4, Fig. 3) that divides the input voltage received by the first path and supplies the input voltage to the heater (Fig. 3); a control element (30, controller, Fig. 2, ¶0020) that is connected to the second path (L4, Fig. 3) and controls ON/OFF switching of the heater according to control from the control unit (30, controller, ¶0035); and a disconnection unit (49, electromagnetic relay,  Fig. 3, 0033) that disconnects the second path depending on condition of the input voltage (50, switching element, Figs 3 & 14, ¶0034-0035). 
With regards to claims 2, Yaya discloses an input abnormality detection unit that detects abnormality in the input voltage, wherein the disconnection unit disconnects the second path when the abnormality is detected (an error is reported, error flag, ¶0104-0107). 
With regards to claims 3, Yaya discloses an input abnormality detection unit that detects abnormality in the input voltage, wherein the disconnection unit disconnects the second path when the abnormality is detected and the control element is in an operating state in which the control element is capable of turning on the heater (abnormal external power supply connected to input terminal, ¶0103-0105). 
With regards to claims 4, Yaya discloses an input abnormality detection unit that detects abnormality in the input voltage, wherein when the abnormality is detected and the control element is in a non-operating state in which the control element is incapable of turning on the heater (an error is reported, error flag as the abnormality detection unit, ¶0104-0107), the control unit does not turn the non-operating state into the operating ¶0034-0035). 
With regards to claims 7, Yaya discloses a heater temperature detection unit that detects temperature of the heater (83, temperature sensor, Fig. 14); and an input abnormality detection unit that detects abnormality in the input voltage (an error is reported, error flag as the abnormality detection unit , ¶0104-0107), wherein the disconnection unit (50, switching element, Figs 3 & 14, ¶0034-0035) disconnects the second path when the abnormality is detected and the temperature exceeds a predetermined threshold value (49, electromagnetic relay,  Fig. 3, ¶0033). 
With regards to claims 8, Yaya discloses an input abnormality detection unit that detects abnormality in the input voltage (an error is reported, error flag as the abnormality detection unit, ¶0104-0107); and a voltage detection unit that detects whether or not the input voltage is inputted to the first path (0104-0106, Fig. 9), wherein the disconnection unit disconnects the second path when the abnormality is detected (49, electromagnetic relay,  Fig. 3, ¶0033), the control element has turned on the heater (30, controller, Fig. 2, ¶0020), and the input voltage is inputted to the first path (L3, Fig. 3). 
With regards to claims 9, Yaya discloses an output abnormality detection unit that detects abnormality in the input voltage in the second path (L4, Fig. 3), wherein the disconnection unit disconnects the second path when the abnormality is detected (49, electromagnetic relay, Fig. 3, ¶0033). 
With regards to claims 11, Yaya discloses the abnormality is detected when the input voltage is DC voltage (¶
With regards to claims 12, Yaya discloses the abnormality is detected when the input voltage is DC voltage continuously for a predetermined period (¶0039). 
With regards to claims 13, Yaya discloses the control unit judges whether or not the input voltage is abnormal, and the disconnection unit disconnects the second path when the input voltage is judged to be abnormal (49 is controlled to be opened and closed by a relay control signal from the controller 30, ¶0037), the control element has turned on the heater (¶0040), and the state in which the input voltage is judged to be abnormal continues for a predetermined period (power state is in non – energized state, ¶0038). 
With regards to claims 14, Yaya discloses the input voltage is judged to be abnormal when the input voltage is DC voltage (DC voltage, ¶0030). 
With regards to claims 15, Yaya discloses the input voltage is judged to be abnormal when the input voltage is DC voltage for a predetermined period (¶0107). 
With regards to claims 16, Yaya discloses comprising an AC zero cross detection unit that detects an AC zero cross point of the input voltage, wherein the control unit judges that the input voltage is abnormal when the AC zero cross point is not detected (0 cross point, ¶0115-0116). 
With regards to claims17, Yaya discloses the control element is a triac (a triac element, ¶0034). 
Allowable Subject Matter
Claims 5, 6, & 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With regards to claim 10, the prior art does not disclose or suggest the claimed an input abnormality detection unit that detects abnormality in the input voltage in the first path; and an output abnormality detection unit that detects abnormality in the input voltage in the second path, wherein the disconnection unit disconnects the second path when the abnormality is detected by both of the input abnormality detection unit and the output abnormality detection unit. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/FRANCIS C GRAY/Primary Examiner, Art Unit 2852